 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmery Air Freight CorporationandInternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,Local Union407. Case 8-CA-7488November 26, 1973DECISION AND ORDERCBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn June 29, 1973, Administrative Law Judge IrvingM. Herman issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order.interrogating,soliciting grievances from,and promisingand granting wage increases and promotions to itsemployees;and violated Section 8(a)(5)by refusing tobargain with the Union(or whether Respondent should beordered to bargain with the Union even absent an 8(a)(5)finding).Upon the entire record,2including my observation of thewitnesses,and after due consideration of the briefs filed onbehalf of the General Counsel and Respondent,Imake thefollowing:FINDINGS AND CONCLUSIONS1.RESPONDENT'S BUSINESSThe complaintalleges, the answer admits,and I find thatRespondent,a Delaware corporation,is engaged in theforwarding of air freight throughout the United States withitsprincipal office and place of business atWilton,Connecticut;that itsMiddleburg Heights,Ohio, facilityderives in excessof $50,000 annually from shipping freightwhich it forwardsdirectly topoints located outside Ohio;and that Respondent is an employer engaged in commercewithin the meaning of Section2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Emery Air FreightCorporation, Cleveland, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEIRVINGM. HERMAN, Administrative Law Judge: Thiscase wastried before me on May 9, 1973,1 at Cleveland,Ohio. The charge was filed by International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, Local Union 407 (herein called the Union), onFebruary 12 and served on Respondent February 15. Theprimary issues are whether Respondent violated Section8(a)(1) of the National Labor Relations Act, as amended(29U.S.C. Sec. 151,et seq.),herein called the Act, byIAll dates are in 1973 except as otherwise stated-2Respondent's brief(p. 2, fn. 1)asserts: "Both Counsel for the Boardand Respondent have been in communication and both agree that thetranscript as presently reproduced does not accurately reflect the proceed-mg. However,both Counsel have attempted to prepare their briefs withoutmaking motions to correct the record."General Counsel,however, on June18,did file a motion to amend the transcript,stating,"The record is soreplete with error that this Motion is limited to those errors which GeneralCounsel considers significant to his case."Sharing the view that the errorsare too numerous(and in some instances too garbled)to permit completereconstruction,but believing that some correction is warranted for sufficientunderstanding,the corrections were made.The complaintalleges, the answer admits,and I find thattheUnionisa labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.The Facts1.Organization of the employeesNotwithstanding good relations overall between Respon-dent and the office employees here involved,generalconversations amongthese employees concerning unionrepresentation started inmid-January because they feltseverelyunderpaid.By the end of that month theemployees had decided that the Teamsters could best servetheirneeds because it also represented Respondent'semployees on the loading docks. Employee Donald Spitzertherefore communicated with the Union on Thursday,February1,and a meeting was arrangedfor 'Sunday,February 4, at the union office. The meeting was held and,following an explanation to the employees of what wasentailed, by their action,18 of the 26 employees in thestipulated bargaining unit3 signed authorization cards.43The stipulation was entered into at the hearing,amending the unitalleged in the complaint to include: "Lead agents, service agents, customerservice agents,entry clerks and all regular part-time employees,excludingall other employees,secretary,professional employees, guards and supervi-sors as defined inthe Act."4According to Organizer Sanzo, 10 cards were filled out at the meeting,but the other 8 must have been executed later that day, since all 18 are datedFebruary4. It was stipulated that these cards "are authentic and weresigned under circumstances that rendered them valid,under existing law, atthe time each was signed,for purposes of determining the majority status of[the Union I."207 NLRB No. 100 EMERY AIR FREIGHT CORPORATION5732.Request and refusal to bargainThe next day the Union sent Respondent a letter, byregisteredmail, asserting its representativestatus andrequesting bargaining. Respondent refused to accept theletter.The Union thensent anidentical request onFebruary 8, this time enclosed in an envelope that did notbear its name. Respondent'smanagerfor the ClevelandDistrict,Poling, replied on February 9, rejecting therequest in view of a "good faith doubt," and declaring thatRespondent had filed a representation petition with theBoard that day.5Poling testified that, faced with the immediate decisionof whether to accept the first letter from the Union, herejected it because he was unaware of its contents and hadbeen told by his superiors not to receive any signaturecards; but that after refusing the letter he made furtherinquiry of the Company and was told to acceptregisteredmail.3.Alleged 8(a)(1) conductOn January 30 and 31, John Kassovic, a lead agent,6informed Jay Harmon, first-shift supervisor, of the employ-ees' organizational efforts. On February 1, as Kassovic'sshiftwas ending, Poling visited him at his workplace andinvited him to Poling's office. Poling asked him what heknew about the organizational activity. Kassovic con-firmed that the employees wanted a union. Poling askedwhat the main grievance was, and he replied that thepeople felt grossly underpaid. At that point OperationsManager Madeleine7 appeared and, after some conversa-tion on other matters, asked Kassovic to join him in hisofficewhere he put essentially the same questions andreceived the same answers, with Kassovic noting that therewas as much as a $100 differential between the wages ofthe employees on the dock and those of the officeemployees.On Friday morning, February 2, Donald Spitzer, aservice agent, mentioned to his supervisor, Fred Seifert,that the organizing meeting was scheduled for February 4.That evening Seifert called Spitzer into his office and readto him a memorandum, dated January 30, addressed toPolingbyR.A.Van 'Marter,Respondent's regionaldirector,8 in response to Poling's inquiry of January 29concerning how to answer the many questions from the"inside people" about wage raises in view of the end ofPhase II controls. Van Marter's memorandum said, inpertinent part:Ihave received your memo relative to the question5 In fact the petition was filed later that day.6Kassovic is the highest ranking employee on the premises on the thirdshift(midnight to 8 a.m ). During this period he contacts the airlines for thepurpose of placing cargo,with responsibility to determine which airlines touse.Although he lacks a supervisor's title, grade, and pay,does notparticipate in either the stock option plan or profit-sharing plan in both ofwhich management and supervisory personnel share, and enjoys the samefringe benefits and premiumpayfor overtime received by the nonsuperviso-ry personnel, he attends supervisors'meetings, fills out the supervisor'scheck sheet, has authority to approve overtime for employees and to sendemployees home, and has recommended the hire and fire of employees withmixed results.Neither of the only othertwo lead agents at this installation has similarresponsibilities.Employee PatriciaMoss believes Kassovic to be "theof the company's attitude towards salary adjustmentfor time sheet employees under Phase III, and find it tobe very timely.While all of theelements ofPhase III are not yetclear, it does appear that many of the restrictions we'velived with for the past year and a half will be lifted.Consequentlyour top managementis actively review-ing the competitivenessof our nonunionsalary sched-ule. It istheir hope to be able to bring oursalaries ateach level fully in line withsalariesbeing paid by othersin our industry.Obviously, thisis a sizeableundertakingfrom a timestandpoint.While I cannot give you any specificindication of the outcomeof thisreview, I hope to beable to provide you with the specifics within a couple ofweeks.Seifert told Spitzer he had been instructed to read the letterto him and to keep it in mind at the Sundaymeeting. Hedelivereda similar messageto PatriciaMoss, an entryclerk, the same day,also tellingher she was beingpromoted fromtrainee.Moss' next paycheck, according to her testimony,reflected a $5 raise from $116 to $1219 She had been hiredNovember 20, 1972, and had not expected the promotionbefore completing 6 months' service. According to Poling,thisraisewasby way of correctingan earliererror.Heexplained that at the end of January, pursuant,to a regularmonthly practice, he reviewed the employees' records forthe purposeof notingwho would be due for a length-of-service increasein the next 4-6 weeks so that he couldobtain recommendations from their supervisors in themeanwhile even though suchincreaseswere "generallygiven automatically"; that in the course of this review hediscovered that one of the entryclerics(Ailor) had beenhired at a higher grade (05) than two other full-time entryclerks (Moss and Jakimetz-03) but had been paid at the03 level, i.e., at the rate of $110 perweek insteadof $116;that rather than reduce Ailor's grade and continue to keepher at the $110 rate, he chose to give her the $116 ratecommensuratewith the grade 05, and to eliminate theinequityvis-a-visMoss and Jakimetz by promoting both ofthem to grade 05 which entailedraising Moss'weekly ratefrom $110 to $11610 but involvedno raise inJakimetz' ratebecause she had been on the job long enough to havealready received a length-of-serviceincrease, thus puttingher above the 05 minimum.On February 3, Madeleine told Kassovic that theemployees were not beingwise in organizing, that that wasnot the best way to raise theirwages.' That same dayservice manager"on his shift.His wasIof the 18 cards stipulatedas "valid ... for purposes ofdeterminingthe majority status of [the Union I." (Fn. 4,supra.)7The name is so spelled in par. 6 of the complaint (which was admittedby Respondent's answer) and throughoutthe transcript of testimony as wellas Respondent'sbrief I thereforeuse this spelling herein although thewrittenmotion to dismiss,filed after the close of the hearing, spells thename, "Madeline."8Cleveland is in the central region whichalso includesAkron (a"satellite" of Cleveland), Detroit, Pittsburgh, GrandRapids,Columbus,Dayton, Cincinnati, Louisville,and Lexington.Respondent has sevenregions in all9In additionto the $40 general raise notedinfra.10Poling added that the $5night differentialbroughtMoss' rate to $121 574DECISIONSOF NATIONALLABOR RELATIONS BOARDSupervisor Seifert showed Kassovic Van Marter'smemo-randum to Poling, and asked him what he thought about it.Kassovic replied that it seemed very vague.When Spitzer reported for work on Monday, February 5,Madeleine called him into his office and asked why theemployees wanteda union.Spitzer replied that he thoughtitwas a matter of money. Madeleine said he couldunderstand that and asked if Spitzerwas sure there was noother reason. Spitzer replied he could not talk for everyonebut thought the majority simply wanted more money.Madeleine thanked Spitzer for talking to him, saying hissuperiors had asked him the questions.In fact,Madeleine had told Poling of the scheduledmeeting and Poling, who was aware of the wage problem,had instructed Madeleine to'ascertain what other problemsmay have existed "so that we couldmake intelligentmanagement decisions as to whether there was somethingwe were doing wrong," or, stated differently, what otherproblems had led the employees "toget a union."11 Poling,who had also been informed of the union activity byHarmon and of Kassovic's role in it, had instructedMadeleine to come to the office early on February 3 to talkto Kassovic about it 12On February 6, Poling distributed at the Clevelandfacility a memoto all "insideemployees"announcing asalary increase of $40 per week for "Entry Clerks, Agentsand Lead Agents" effective the followingMonday,February 12; and furtherannouncingthat "other details ofthe plan are still being worked on and will be outlined inthe near future." After seeing thismemo,Spitzer was calledintoMadeleine's office where Madeleine asked him whathe thought of it. Spitzer said he always likedraises, andMadeleine said, "Well, I was able to go back and able tosay no to this and yes to this and say yes this is what thepeople wanted." On the same daySeifertsaid to Kassovic,in effect, "the Company came through, didn't it?"The part-time entry clerks were called in by Seifert onFebruary 6 and told their hourly rateswere being raisedfrom $2.50 to $3.90 at the sametime asthe $40raise wentinto effect for the full-timers.13The raises were given as promised. Spitzer's salary hadbeen $152 prior to this ($147 plus a $5 night-shift bonus).When hired a year before he had been told that theCompany's policy was to give raises at 6-month intervals,the amount depending on the extent to which it was basedon merit. He had received suchan increasein December1972.14 Kassovic's salary immediately prior to theraise was$187.Meanwhile, on February 7, Poling called Spitzer and twoother employees involved in the organizing drive to hisoffice and stated that he had heard they were afraid of11Spitzer had frequently been in Madeleine's office, felt relaxed duringthe interview, and answeredallquestionstruthfully.Itwas unusual,however, for company representatives to ask employeesto voice theircomplaints.12Although Kassovic was somewhatnervous in his conversation withMadeleine he felt no compulsion to be evasive and was truthfulwith him, ashe had been with Poling and Harmon.13Poling's explanation for this wasas follows:The part time entry clerks for the most part were making $2.50 an hour.Three were making $2.50 an hour, they all were hiredat about the sametime. That involved the late Fall of '72. Atthe same time, we changedthe people from an 03 to an 05, and later found out about the salaryretaliation by the Company, but that there would be none.They thanked him.Nevertheless, on February 15, there was some talkamong the employees about possible repercussions becauseof the union activity, and some of the employees requesteda meeting withmanagement forreassurances. Miller calledPoling, and the latter appeared, together with Madeleine,and said there would be no repercussions, explaining at thesame time that the reason the raise had not come earlierwas the national wage controls.In April 1972 the Company had filed an application withtheWage Board for a systemwide exception from thestandard 5.5-percent wage raise policyso asto permit thegranting of an Il-percentincreaseRespondent deemednecessary to become competitive. The application wasrejected.On January 23, 12 days after the expiration ofPhase II, according to the testimony of the CompanyDirector of Personnel Arthur Alexander, and companyrecords in evidence, he recommended to Respondent'sgeneralmanager, Healy, increases of $45-$50 a week.Healy replied on January 25 that the cost impact,estimated at about $950,000 for the year (without overtimeand other premium pay), was too substantial for immediateabsorption and suggested staggering the increases toreduce the annual cost by about one-third and to select"two or three major offices with no more than one fromeachRegion for implementation in early February."Healy's memorandum also authorized Alexander to varythe increases "in different areas of our salary schedule,"and named "NOR, SOR, and CRO" 15 as "possible startingpoints." On January 26, Alexander notified Healy that hehad selectedBoston,Cleveland, and Dallas (southwestregion)16 as the starting points, explaining that he hadexcluded SOR because Atlanta was "the logical SORchoice but since we are now challenging an NLRB decisionin the courts, I don't want to run the risk of an unfair laborpractice charge by changing their salary schedules."Alexander testified in this connection that he had been soadvised bylocal counselinAtlanta. Alexander furthertestified that he knew nothing of any union activity inCleveland at the time; and that when he did learn of itabout February 7 or 8, after the announcement, heconsulted counsel in New York as to the propriety ofproceeding with the plan and was advised to go ahead onthe theory that a change of plan at that time might amountto leaving the frying pan for the fire.Alexander also testified, however, that early in MarchRespondent announcedsimilar raisesfor the remainder ofthe system, even including Atlanta, effective April 2. Andthe raise for entry clerks in the systemwide increase,17 aswell asin Boston, was only $25. While Alexander thoughtincrease.We decided, why don't we just make all of the entry clerks thesame job category, which would be 05 And, which called for $116 andnow callsfor $156. That wouldrequire one-fortieth of whatever thebase salary is forthatjob category which was then $3.90. They wentfrom $2.50 to $3.90 an hour, which was one-fortieth of the startingsalary for the full time entryclerks.14 Such regular raises wereapparently noticed only in the paychecks15Apparentlynortheast, southern, andcentralregions, respectively.16But in Boston and Dallas the agentsreceived $38 as against the $40increase in Cleveland. Akron receivedno raise atthis time despite its statusas "satellite" to Cleveland.17The "corporate level adjustment," according to Alexander EMERY AIR FREIGHT CORPORATION575the clerks in Dallas got more than $25, he admitted it wasless than the agents' increase. And he did not think,contrary to the fact, that the clerks got $40 in Cleveland.However, according to his testimony, the regional manag-ers had certain undefined latitude, particularly in respect topart-time help, so long as they kept within their allottedtotal costs. Poling testified that, given such flexibility, heand Van Marter agreed that $40 across-the-board for thefull-timers was "equitable to everyone."Near the conclusion of Alexander's testimony I inquiredwhether Respondent's records would show the extent ofthe raises received by part-time entry clerks at its otherinstallations.Respondent's counsel said they would butwere not immediately available and offered to forwardthem for the record in the absence of objection. GeneralCounsel announced he had no objection, and I approvedtheir receipt.On May 24 I received in the mail whatRespondent's counsel designated in his covering letter "thesupplemental documentation stipulated to at the hearing."This consisted of two groups of papers entitled EmployeeCensus for Personnel Department,18 I of 23 sheets datedJanuary 14, 1973, relating to 15 of Respondent's installa-tions;and the other of 28 sheets dated May 13, 1973,relating to 18 installations. There was no accompanyingexplanation, but the exhibits appear to indicate, insofar ashere pertinent, the grade and job numbers for eachemployee, whether part-time or full-time, managementstatus, date of full-time hire and date of starting currentjob, and the weekly pay rate.Although these records appear somewhat less thancomplete, and in some instances offer no basis forcomparison because there is only one census for theparticular installation, they tend generally to confirmAlexander's testimony that Cleveland's entry clerks bene-fited from the Phase III raises to a greater degree thanthose elsewhere.19 At three of the installations (BDL, YYZ,and DCA) no raises whatever were given in this jobcategory, at least to the part-timers:B.Concluding Findings1.Interrogation and solicitation of grievancesI do not view the alleged interrogationin this case as anindependent violation of Section 8(a)(1). Where, as here,employees volunteer information to their employer thatthey are seeking union organization because of theirdispleasure with their conditions it would beunreasonableof them not to expect the employer to ask the cause of theirunhappiness. By the same token such inquiry of itself18Hereby numbered ALJ Exhs. I and 2, respectively.19The only possible exceptionis at locationPVD wherethe weekly rateof one employee in the same job categorywas raisedfrom $80 to$140-andthis seemsso exceptional as to permitthe inferencethat otherfactors nothere material producedthis result-20Respondent's additionalcontentionin its motionto dismiss(p. 4), thatthe employer's promise mustbe. contingenton the defeat of the union, wasexpressly rejected inN L.R B v Exchange Parts Company,375 U.S. 405(1964)21Although Kassovic's testimony generallycorroborates the uncontrad-icted evidence cited above supplied by Spitzer andMoss, I do not deem itnecessary to rely on Kassovic's testimony, and have not,in making findingscannot reasonably tend to instill the fear or unease in theemployees that is the root of coercion proscribed by theAct.But this does not mean that Respondent was free tocontinue to press its inquiry in such a way as to indicate tothe employees that it was prepared to remedy theirgrievances and thus render union representation unneces-sary.Here, Supervisor Seifert, on February 2, used theoccasion of Spitzer's disclosure of the employees' organiza-tional interests to bring to Spitzer's attention Van Marter'smemorandum of January 30, telling Spitzer he had beeninstructed to do so and to keep it in mind at the meetingscheduled 2 days later. Seifert delivered a similar messagetoMoss the same day. Moreover, immediately after theFebruary 4 meeting, when Spitzer presumably knew moreabout the views of the employees, Madeleine pressed himas to whether there were other reasons than money for theprounion sentiment. And when the raises became official,Respondent was not content to permit them to gounnoticed like the raises it normally gave, but, as inMadeleine's conversation with Spitzer on February 6,sought the employees' reaction to its efforts to give "whatthe people wanted."Respondent's contention that the violation requires "atleast an implied promise to remedy the dissatisfaction"(br.,p. 5) ignores the "compelling inference" of such apromise that the Board draws where, as here, "anemployer,who has not previously had a practice ofsoliciting employee grievances or complaints, adopts sucha course when unions engage in organizational cam-paigns."Reliance Electric Company,191NLRB 44, enfd.457 F.2d 503 (C.A. 6, 1972).20 The principle applies witheven greater force when, as here, the employer goes furtherand impresses on its employees the action it has taken "toremedy the dissatisfaction" by announcing it has given"what the people wanted."212.Wage increaseThe discussion immediately above indicates that thewage increase itself was similarly unlawfully motivated.And this conclusion is buttressed by additional factsrecitedsupra,notwithstanding the plans for the increaseantedated the protected activity.The Board's current test for determining the validity of awage increase during the pendency of a representationpetition is whether it is given "for thepurposeof inducingemployees to vote against the union."Tonkawa RefiningCo., 175 NLRB 619,22 citing the Supreme Court's decisioninExchange Parts, supra.And the burden is on theemployer to come forward with an, explanation for thetiming other than the election.The Singer Company, Fridenherein. This is not to say that I have accepted Respondent's position thatKassovic's testimony should be stricken because of his supervisory status.Even if he were a supervisor, a question not necessary to resolve in view ofthe foregoing, I should havesubstantialdoubt that his testimony could notbe used to establish an unlawful motive. Respondent cites no authority tothe contrary, and its motion to strike is hereby denied.Respondent's further contention (advanced in its brief in support of itsmotion to strike(p. 2), but not mentioned in its main brief),that "the entirehearing has been rendered academic,the respondent is under no obligation,normay he (sic) legally, bargain with a unit containing supervisorypersonnel,"is treated below.22Enfd. 434 F.2d 1041 (C.A. 10, 1970). 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDDivision,199 NLRB 1195. The evidence here establishesthatRespondent, for valid economic reasons, decidedupon a wage increase on a nationwide basis, and indeedselected Cleveland as one of the immediate starting points,prior to learning of any union activity. This, however, isonly the beginning of our inquiry. Just as the grant of abenefit may constitute a violation because of the time it isgiven, regardless of when it was planned (e.g.,Revco DrugCenters of the West, Inc.,188 NLRB 73), so will the grantbe unlawful if other evidence shows a motive to interferewith the organizational campaign. I suppose it to bebeyond dispute that the giving of a wage increase, decidedupon before the commencement of any union activity,violates the Act if the employer tells the employeesreceiving the raise during a union campaign that the reasonfor the increase is to destroy their interest in the union.And the same result must follow if the motive is establishedby facts short of such express statement.Lending support to such a conclusion here is Respon-dent's request of its employees to keep the promised raisein mind when meeting with the Union on February 4. Butalso bearing on the issue is Respondent's right of freespeech. An employer may certainly remind his employeesduring a union campaign of the good treatment they haveexperienced through a recital of benefits he has bestowed.Thus, if he granted a benefit a week before the Union'sappearance, he could advert to that in seeking hisemployees' support in the election. I perceive no logicalreason why he cannot make the same grant in respect to abenefit he is about to confer if he truthfully makes clearthat although he is hoping to retain their goodwill, as hehad in the past, the new benefit he is granting was decidedupon before the advent of the union and for valid businessreasons. Cf.Tommy's Spanish Foods,187 NLRB 235, 236.This Respondent did.The difficulty with Respondent's position resides incertain other aspects of the raise as urged by the GeneralCounsel, which I find establish that at least part of themotivation at Cleveland was to defeat the Union. Afterascertaining that the source of the employees' dissatisfac-tion there was money, Respondent sought to ensure notonly that the employees realized it was providing theremedy they wanted but also that none of them would bedisappointed. Unlike the $38 raise granted simultaneouslyto the agents in Boston and Dallas, those in Clevelandreceived the full $40 authorized by the national office.Nowhere else throughout its entire system were the entryclerks treated with the solicitude they, found in Cleveland.Instead of the standard $25 raise received by the entryclerks at the other installations, those at Cleveland weregiven the same $40 raise that was given the agents. Theythus received raises in a higher amount than theagentsgotelsewhere. And the part-time entry clerks in Cleveland dideven better in percentage terms with the hourly rateincrease from $2.50 to $3.90. Poling's explanation that23Applying the same method to the former rate of $116, part-timersshould have been getting $2.90 an hour instead of $2.50. Indeed $2.50 wasone-fortieth of only $100 instead of the then current $110 base for grade 03-24This was the effective date, according to the payroll records, althoughcommunicated to Moss on February 225 I find no merit to the contention in Respondent's brief in support ofitsmotion to strike Kassovic's testimony that Respondent is under no$3.90 was one-fortieth of the new minimum weekly rate of$156 fails to explain why such employees were permitted tofarebetterproportionately than they had under thepreraise policy23 and of course takes no account whateverof the fact that at at least three of Respondent's locationspart-time clerks received no raise at all.Respondent's position that the raises were pursuant to itsnationwide action and were "not within the power of theregional and station managers" (br., p. 12) utterly ignoresthe fact that the preferences, noted above accorded theinstant employees, were made precisely at the local level.In the absence of some explanation other than Poling'sbare statement that $40 was "equitable to everyone," I finditmore than a mere fortuity or happenstance that suchpreferential treatment should occur in the only installationthat was being organized. I find rather that Respondentseized the opportunity afforded by its general need forwage adjustments to attempt to nip the organizationalcampaign in Cleveland.3.Promotion of entry clerksAbsent evidence to contradict Poling's reasonableexplanation for the promotion of the entry clerks onFebruary 5,24 and noting from the payroll records thatemployees elsewhere in the same job category are eithergrade 03 or 05, I find such promotion not to have violatedthe Act.4.Refusal to bargain and need for bargainingorderRespondent,by itsrefusal to recognize the Union despitethe latter'smajority status based on the authorizationcards, lost the 8(a)(5) immunity providedbyLindenLumber Division,Summer & Co.,190 NLRB 718, if its"conduct precluded resort to an election."Green BriarNursing Home,Inc.,201 NLRB 503; see alsoN.L.R.B. v.Gissel PackingCo.,395 U.S. 575,599-600(1969).1 find theconduct recited above to have rendered"the holding of afair election unlikely" and such refusal to have violatedSection 8(a)(5).Idat 610.The 8(axl) conduct here consisted of the solicitation ofthe employees'complaints and "the prompt remedy of thegrievances which prompted the employees'union interestin the first place"(International HarvesterCo.,179 NLRB753-754;see alsoTexaco,Inc. v.N.LR.B.,436 F.2d 520,525 (C.A. 7, 1971)),i.e.,the grant of a general wageincrease which is "sufficientper seto justify imposition ofan order to bargain."(General Stencils,Inc.,195 NLRB1709, dissenting opinion of Chairman Miller,seeminglyapproved in denying enforcement on other grounds 472F.2d 170 (C.A. 2, 1972); see alsoC & GElectric, Inc.,180NLRB 427).25obligation and may not even legally bargain "with a unit containingsupervisory personnel."None of its cited cases supports Respondent'spositionNLRB.vMetropolitanLifeInsurance Company,405 F.2d 1169(C.A. 2, 1968),merely holds that an employer need not bargain for a unitwhose definition includes classes of individuals who are supervisors Theinstant issue is not over the unit definition but over the status of a particularindividual who, if he is a supervisor, is by definition excluded from the unit.(Continued) EMERY AIR FREIGHT CORPORATION577CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent has violated. Section 8(a)(1) of the Actby soliciting grievances from its employees and grantingthem a wage increase to discourage their interest in theUnion.4.Respondent has violated Section 8(a)(5) of the Actby refusing to bargain with the Union.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent did not violate the Act by promoting theentry clerks.REMEDYIn order to remedy the unfair labor practices foundherein my recommended Order will require Respondent tocease and desist therefrom and from any like or relatedconduct.Moreover, in order to effectuate the policies ofthe Act, and more particularly for the reasons set forth inthe section,supra,entitled "Refusal to Bargain and NeedforBargainingOrder,"my recommended Order willrequire that the Company bargain collectively and in goodfaithwith the Union in the stipulated unit upon theUnion's request; and post the usual notices.Upon the foregoing findings of fact and conclusions oflaw, and the entire record herein, and pursuant to Section10(c)of the Act, I hereby recommend the following:ORDER26Respondent, Emery Air Freight Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Soliciting grievances from any of its employees with apromise, express or implied, to remedy them.(b) Remedying any grievance or granting a wage increaseor any other benefit as an inducement to any employee toforgo representation by the Union or any other labororganization.(c)Refusing to bargain collectively with InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local Union 407, as the exclusiverepresentative of the employees in the following appropri-ate unit:Lead agents, service agents, customer service agents,entry clerks and all regular part-time employees,excluding all other employees, secretary, professionalemployees, guards and supervisors as defined in theAct.(d) In any like or related manner, interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Upon request, bargain collectively and in good faithwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Local Union 407,as the exclusive representative of all the employees in theabove-described appropriate unit, and embody in a signedagreement any understanding reached.(b) Post at its place of business in Middleburg Heights,Ohio, copies of the attached notice marked "Appendix." 27Copies of said notice, on forms provided by the RegionalDirector of Region 8, after being duly signed by anauthorized representative of Respondent, shall be postedby Respondent immediately upon receipt thereof, and bemaintained by it for 60 days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director in writing, within 20days from the date of this Order, what steps Respondenthas taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.Turner's Express, Inc v. N.LR.B., 456 F.2d 289 (C.A. 4, 1972). andN.L.R.B.v.Heck's, Inc.,386 F.2d 317 (C.A. 4, 1967) both hold only that a unitmajority obtained througha campaigninwhich supervisors play a majorrole is tainted. There is no evidence here that Kassovic did anything morethan sign an authorization card. If Respondent's position were sound, theease with which any employer could defeat a union would reduce the Act toa scrap of paper. As notedsupra,Respondent stipulated Kassovic's card tobe "valid .. for purposes of determining the majority status of [theUnion ] "ss In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and recommended Order herein shall, asprovided in Sec. 102.48 of the Rules and Regulations, be adopted by theBoard and become its findings, conclusions, and Order, and all objectionsthereto shall be deemed waived for all purposes.27 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentWE WILL bargain collectively with Teamsters Local407 as the exclusive representative of our employees inthe bargaining unit we agreed was appropriate on May9, 1973.WE WILL NOT solicit grievances from any of ouremployees with a promise, either express or implied, toremedy such grievances.WE WILL NOT remedy any grievance or grant a wageincrease or any other benefit as an inducement to anyemployee to forgo representation by the Teamsters orany other union.WE WILL NOT, in any like or related manner,interfere with the right of our employees to engage inorganizational activity or collective bargaining or torefrain from such activities. 578DECISIONSOF NATIONAL LABOR RELATIONS BOARDEMERY Ant FRElGfrrThis notice must remain posted for 60 consecutive daysCORPORATIONfrom the date of posting and must not be altered, defaced,(Employer)or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may beDatedBydirected to the Board'sOffice, Suite 1695,Anthony J.(Representative)(Title)ClebrezzeFederalBuilding,1240EastNinth Street,Cleveland, Ohio 44199, Telephone 216-522-3715.This is an official notice and must not be defaced byanyone.